DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/628,866, application filed on 01/06/2020, and Preliminary Amendment filed subsequently filed on 01/06/2020.  Claims 1-15 are currently amended by Applicant.  Claims 1-15 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 01/06/2020 and 04/14/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wood et al. (US PG Pub No. 2014/0167693).

7.          With respect to claim 1, Wood teaches:
A charging box unit (charging electrical enclosure housing 110/112, para 25) comprising: 
a base body (see base body 121/322 of charging box unit 112/110, as shown in Fig 4), and 
a plug connection for the connection of one or more inputs and/or outputs (see plug connection 131 in Fig 4, see para 35-40 describing alignment feature and plug terminals as shown in Fig 4), 
characterized in that the plug connection being arranged on an outwardly directed side of a base body of the charging box unit (plug connection 121/131 on back side of charging box 110/112 and is outwardly directed to electrical socket at 410 at electrical connection terminal 500, see Fig 3-4, and para 35-40), 
wherein the plug connection is formed for connection to a corresponding socket connection of a charging station (plug connection 121/131 directed for connection to electrical socket at 410 at electrical connection terminal 500, see Fig 3-4, and para 35-40).

8.          With respect to claim 2, Wood teaches:
(see communication between charging-device/housing 110/112, receptacle 410, and mounting base 500, para 35-40).

9.          With respect to claim 3, Wood teaches:
wherein the plug connection is arranged on a rear side of the base body (plug connection 121/131 on back side of charging box 110/112 and is outwardly directed to electrical socket at 410 at electrical connection terminal 500, see Fig 3-4, and para 35-40), 
the plug connection being positively interlocking in the corresponding socket connection of the charging station (see positive engagement at multi-prong wall socket/outlet, convention multi-prong, para 25).

10.          With respect to claim 4, Wood teaches:
wherein the charging box unit is receivable in a receptacle, which has the corresponding plug connection of the charging station (see positive engagement at multi-prong wall socket/outlet, convention multi-prong, para 25).

11.          With respect to claim 5, Wood teaches:
wherein the charging box unit is sealed with respect to the charging station when the charging box unit is attached to the receptacle of the charging station (see sealed/locking-aperture and locking device at 519/591 and 118/119 of Fig 4).

Wood teaches:
wherein the charging box unit comprises a fixing element so that the charging box unit is fixed to the charging station in a received condition (see sealed/locking-aperture and locking device at 519/591 and 118/119 of Fig 4).

13.          With respect to claim 7, Wood teaches:
wherein the plug connection has one or more contacts, wherein an electrical power is transmitted via at least one of the contacts and information is transmitted via at least one further one of the contacts (see communication between charging-device/housing 110/112, receptacle 410, and mounting base 500, para 35-40).

14.          With respect to claim 8, Wood teaches:
wherein the following parameters are transferable via the one or more contacts: (i) alternating electrical current; (ii) electrical DC current; (iii) electrical low current; (iv) data; (v) or a combination thereof (see AC level charging, para 5, 26).

15.          With respect to claim 9, Wood teaches:
wherein at least one of the contacts through which an electrical power is transferable comprises one or more of the following input lines: (i) 1-phase AC voltage supply line; (ii) 3-phase AC supply line; (iii) DC supply line; (vi) or a combination thereof (see AC level charging; available DC voltage, para 5, 26).

16.          With respect to claim 10, Wood teaches:
(connection via a conductor such as a copper cable, para 25; cable for supplying power to an electric vehicle, para 11).

17.          With respect to claim 11, Wood teaches:
 the plug connection being a floating plug connection so that, in the event of movements in a received condition of the charging box unit at the charging station, the plug connection of the charging box unit stays connected to the socket connection of the charging station (see locking/affixed charging box to mounting plate/socket connection, Fig 4, para 30-39).

18.          With respect to claim 12, Wood teaches:
wherein an anti-theft device is provided so that the charging box unit attached to the receptacle of the charging station cannot be detached from the outside (see locking device, Fig 4, 118/119 and 519, 951a).

19.          With respect to claim 13, Wood teaches:
the anti-theft device having a snap-in element which is accessible from an inside of the charging station and, when actuated, enables the charging box unit to be released from the receptacle of the charging station (see locking device, Fig 4, 118/119 and 519, 951a).

20.          With respect to claim 14, Wood teaches:
the charging box unit being fixable to charging station in the received condition by means of the plug connection (see communication between charging-device/housing 110/112, receptacle 410, and mounting base 500, para 35-40; plug connection 121/131 on back side of charging box 110/112 and is outwardly directed to electrical socket at 410 at electrical connection terminal 500, see Fig 3-4, and para 35-40; see positive engagement at multi-prong wall socket/outlet, convention multi-prong, para 25).

Wood teaches:
at least one charging box unit according to claim 1 (and mounting base 500, para 35-40; plug connection 121/131 on back side of charging box 110/112 and is outwardly directed to electrical socket at 410 at electrical connection terminal 500, see Fig 3-4, and para 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851